                                                                             Case 2:20-ap-01559-ER          Doc 18 Filed 11/10/20 Entered 11/10/20 11:22:41       Desc
                                                                                                             Main Document    Page 1 of 4


                                                                         1     Steven J. Kahn (CA Bar No. 76933)
                                                                               Gail S. Greenwood (CA Bar No. 169939)
                                                                         2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                               10100 Santa Monica Blvd., 13th Floor
                                                                         3     Los Angeles, California 90067
                                                                               Telephone: 310/277-6910
                                                                         4     Facsimile: 310/201-0760
                                                                               E-mail: skahn@pszjlaw.com
                                                                         5              ggreenwood@pszjlaw.com

                                                                         6     Counsel for St. Vincent Medical Center, Seton
                                                                               Medical Center, O’Connor Hospital, and Saint
                                                                         7     Louise Regional Hospital
                                                                         8
                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                         9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                        10     In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                        11     VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                               INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                        12                                                           Case No. 2:18-bk-20163-ER;
                                                                                       Debtors and Debtors in Possession.            Case No. 2:18-bk-20164-ER;
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T LAW




                                                                                                                                     Case No. 2:18-bk-20165-ER;
                                                                                Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
                                                                        14      Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                                Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                                                        15      Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                                                                Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                        16      Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                                Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                        17      Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                                Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                        18      Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                                 Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                        19      Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER
                                                                                Affects St. Vincent Dialysis Center, Inc.
                                                                        20      Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                                Affects Verity Business Services
                                                                        21      Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                                Affects Verity Holdings, LLC
                                                                        22      Affects De Paul Ventures, LLC
                                                                                Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                 1
                                                                               DOCS_LA:333776.1 89566/003
                                                                             Case 2:20-ap-01559-ER             Doc 18 Filed 11/10/20 Entered 11/10/20 11:22:41             Desc
                                                                                                                Main Document    Page 2 of 4


                                                                         1    ST. VINCENT MEDICAL CENTER, a California                  Adversary No. 20-ap-01559-ER
                                                                              nonprofit public benefit corporation, SETON
                                                                         2    MEDICAL CENTER, a California nonprofit public             STIPULATION TO CONTINUE HEARING
                                                                              benefit corporation, O’CONNOR HOSPITAL, a                 ON DEFENDANT’S MOTION TO (1)
                                                                         3    California nonprofit benefit corporation, and             DISMISS CLAIMS FOR TURNOVER,
                                                                              SAINT LOUISE REGIONAL HOSPITAL, a                         VIOLATION OF THE AUTOMATIC STAY
                                                                         4    California nonprofit public benefit corporation,          AND UNJUST ENRICHMENT; AND (2)
                                                                                                                                        COMPEL ARBITRATION AND STAY
                                                                         5                       Plaintiffs,                            ADVERSARY PROCEEDING
                                                                               v.
                                                                         6                                                              [Related to Docket No. 12]
                                                                               BLUE SHIELD OF CALIFORNIA PROMISE
                                                                         7     HEALTH PLAN f/k/a CARE 1ST HEALTH                        Present Hearing:
                                                                               PLAN, a California corporation,
                                                                         8                                                              Date:       November 24, 2020
                                                                                                Defendant.                              Time:       11:00 a.m.
                                                                         9                                                              Place:      Courtroom 1568
                                                                                                                                                    255 East Temple Street
                                                                        10                                                                          Lost Angeles, CA 90012
                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12             The Parties to the above-encaptioned adversary proceeding, plaintiffs St. Vincent Medical
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13     Center, Seton Medical Center, O’Connor Hospital, and Saint Louise Regional Hospital (collectively,
                                              ATTOR NE YS A T LAW




                                                                        14     “Plaintiffs”) and defendant Blue Shield of California Promise Health Plan fka Care 1st Health Plan
                                                                        15     (“Defendant”), by and through their respective counsel, hereby stipulate as follows:
                                                                        16               1.     Plaintiffs instituted this adversary proceeding through the filing of their Complaint for
                                                                        17     Breach of Written Contracts, Turnover, Unjust Enrichment, and Damages for Violation of the
                                                                        18     Automatic Stay on August 28, 2020 (the “Complaint”) [Docket No. 1].
                                                                        19               2.     Following an extension of time granted to Defendant to respond to the Complaint, on
                                                                        20     October 30, 2020, Defendant filed its Motion to: (1) Dismiss Claims for Turnover, Violation of the
                                                                        21     Automatic Stay and Unjust Enrichment; and (2) Compel Arbitration and Stay Adversary Proceeding
                                                                        22     (the “Motion”) [Docket No. 12], set for hearing on November 24, 2020 at 11:00 a.m.
                                                                        23               3.     Plaintiffs and Defendant are seeking to consensually resolve the issues raised in the
                                                                        24     Motion without the need for further litigation thereof, including the filing of an opposition to the
                                                                        25     Motion, and therefore request that the hearing on the Motion be continued to December 16, 2020 at
                                                                        26     11:00 a.m. so as to facilitate those efforts.
                                                                        27               4.     Plaintiffs and Defendant further stipulate and agree that any opposition to the Motion
                                                                        28     shall be filed and served no later than November 25, 2020.
                                                                                                                                    2
                                                                               DOCS_LA:333776.1 89566/003
                                                                             Case 2:20-ap-01559-ER          Doc 18 Filed 11/10/20 Entered 11/10/20 11:22:41       Desc
                                                                                                             Main Document    Page 3 of 4


                                                                         1
                                                                                               10 2020
                                                                               Dated: November __,                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                         2

                                                                         3

                                                                         4                                                /s/ Steven J. Kahn
                                                                                                                          Steven J. Kahn
                                                                         5                                                Counsel for St. Vincent Medical Center, Seton Medical
                                                                                                                          Center, O’Connor Hospital, and Saint Louise Regional
                                                                         6                                                Hospital
                                                                         7

                                                                         8     Dated: November 9, 2020                    SNELL & WILMER LLP

                                                                         9

                                                                        10

                                                                        11                                                Michael B. Reynolds
                                                                                                                          Andrew B. Still
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12                                                Counsel for Blue Shield of California Promise Health
                                                                                                                          Plan fka Care 1st Health Plan
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T LAW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                              3
                                                                               DOCS_LA:333776.1 89566/003
         Case 2:20-ap-01559-ER                     Doc 18 Filed 11/10/20 Entered 11/10/20 11:22:41                                     Desc
                                                    Main Document    Page 4 of 4


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE
HEARING ON DEFENDANT’S MOTION TO (1) DISMISS CLAIMS FOR TURNOVER,
VIOLATION OF THE AUTOMATIC STAY AND UNJUST ENRICHMENT; AND (2) COMPEL
ARBITRATION AND STAY ADVERSARY PROCEEDING will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 10, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Steven J Kahn skahn@pszyjw.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 10, 2020                  Mary de Leon                                                /s/ Mary de Leon
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:332021.1 89566/002
